Tenney, J.
— The husband and wife, being considered in law as one, when the marriage took place between Peleg Hains and the sister of the defendant, he held the same relationship by affinity to her relatives, that she did; and she stood in the same relation to his relatives. But those sustaining a relationship to him, would not hold the same to her relatives; and those related to her would not hold the same relation to his relatives. 1 Bouvier, (5th ed.) 80. Under R. S., c. 1, § 3, rule 22, there was no disqualifying interest in the juror. Exceptions overruled.
Shepley, C. J., and Appleton and Cutting, J. J., concurred.